This was an action for the recovery of dower. The husband of the plaintiff, by his will,, devised his whole estate, real and personal, to the plaintiff for life, with remainders over to others after her decease, and appointed her executrix, with other persons as executors.
It was held, that this was not to be regarded as a devise “in lieu of dower,” and that the plaintiff was not put to her election between the devise in the will and her right of dower, but might claim and enjoy the benefit of both.
Held, also, that the plaintiff was not barred of her dower by a decree of foreclosure, and a sale of the premises pursuant thereto, made under a mortgage executed by the husband during coverture, and not signed by her, although she was made a party to the foreclosure suit, and the bill, which she had suffered to be taken as confessed, contained the usual allegation, under the 132d rule of the late Court of Chancery, that the plaintiff claimed some interest in the premises as subsequent purchaser, incumbrancer or otherwise.
(S. C., 11 Barb. 152 ; 9 N. Y. 502.)